Citation Nr: 1116423	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  11-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel








INTRODUCTION

According to the October 2009 claim for benefits, the Veteran served on active duty from September 1990 to February 1994.  The appellant is the surviving son of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs Regional Office (RO) rating decision issued in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2011 substantive appeal (VA Form 9), the appellant requested a hearing before a member of the Board at his local VA office.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  To ensure full compliance with due process, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge.  The appellant should be notified in writing of the date, time, and location of the hearing.  Such notice should be associated with the claims file. 

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


